Citation Nr: 0832656	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  99-09 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio




1.  Entitlement to an initial rating in excess of 10 percent 
for foraminal stenosis and spondylosis of the cervical spine, 
with interval bulging at C-6 and left arm pain and numbness, 
from August 1, 1998.  

2.  Entitlement to an initial rating in excess of 10 percent 
for bilateral pes planus from August 1, 1998.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from July 1978 to July 
1998.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in February 2007, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  The purpose of 
such remand was to obtain certain procedural and evidentiary 
development, and upon the AMC's attempts to complete the 
requested actions, the case has since been returned to the 
Board for further review.  

On remand, it is noted that the AMC by its rating decision of 
November 2007 granted service connection for degenerative 
arthritis of the cervical spine, secondary to service-
connected foraminal stenosis and spondylosis of the cervical 
spine, with intervertebral bulging at C-6 and left arm pain 
and numbness.  The Board by its March 2001 decision had 
granted service connection for a cervical spine disorder, to 
include posterior bony spurring at the C-6 level and mild to 
moderate foraminal stenosis and spondylosis, in part, on the 
basis that a computed tomography scan in October 1997 
revealed moderate posterior bony spurring at the C-6 level, 
resulting in mild to moderate foraminal stenosis and 
spondylosis.  

The issue of the veteran's entitlement to an initial rating 
in excess of 10 percent for foraminal stenosis and 
spondylosis of the cervical spine, with interval bulging at 
C-6 and left arm pain and numbness, from August 1, 1998, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the AMC.  




FINDINGS OF FACT

1.  Since August 1, 1998, the veteran's bilateral pes planus 
has not been more than moderate in degree and its 
manifestations have not approximated severe pes planus or pes 
planus at a marked level.  

2.  There is no showing by persuasive evidence of an 
exceptional or unusual disability picture caused by the 
veteran's bilateral pes planus, with such factors as a marked 
interference with employment or frequent periods of 
hospitalization.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for bilateral pes planus from August 1, 1998, have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
5276 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

As noted above, this matter was previously remanded by the 
Board in February 2007, and on one or more prior occasions, 
in order to facilitate the conduct of additional evidentiary 
and/or procedural development.  All of the actions previously 
sought by the Board through its prior development requests 
appear to have been completed in full as directed, and it is 
of note that neither the veteran, nor his representative, 
contends otherwise.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. §  3.159(b)(2).  Second, VA has a duty to notify 
the appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code (DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id. 

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The Board notes that there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice of the information and evidence 
needed by the veteran-appellant to substantiate and complete 
his claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the appellant was provided to him 
through the VCAA letters of January 2005 and May 2007.  While 
no longer required, the appellant was also notified that he 
should submit all pertinent evidence in his possession and he 
was duly advised of the Court's holding in Dingess/Hartman.  

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, full VCAA notice, including that pertaining to 
Dingess-Hartman, was provided to the veteran-appellant 
subsequent to the RO's initial decision, in contravention of 
Pelegrini.  

Where, as here, the VCAA notice is defective, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders v. Nicholson, 
487 F.3d 881 (2007) (recognizing that "VCAA notice errors 
are reviewed under a prejudicial error rule" and holding 
that "all VCAA notice errors are presumed prejudicial and . 
. . VA has the burden of rebutting this presumption"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders.  That is, "the key to determining 
whether an error is prejudicial is the effect of the error on 
the essential fairness of the adjudication."  Id.  "[A]n 
error is not prejudicial when [it] did not affect 'the 
essential fairness of the [adjudication],'"  Mayfield, supra, 
at 121, and non-prejudicial error may be proven by a showing 
that "the purpose of [VCAA] notice was not frustrated, e.g., 
by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, 487 F.3d at 889.  
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.

To show that the error did not affect the essential fairness 
of the adjudication, VA must demonstrate that the purpose of 
the notice was not frustrated, such as by demonstrating: 
(1) That any defect was cured by actual knowledge on the part 
of the claimant, per Vazquez-Flores ("(a)ctual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, supra.  

With respect to VCAA notice of the information or evidence 
needed to establish an increased rating as outlined by the 
Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
Board finds that Vasquez is not applicable to the downstream 
claim for a higher initial rating for pes planus provided the 
RO furnished adequate VCAA notice regarding the underlying 
claim for service connection.  See VAOPGCPREC 8-2003.  Here, 
a review of the record shows that the RO, in connection with 
the veteran's original service connection claim provided the 
veteran with adequate VCAA notice.  In Dingess v. Nicholson, 
19 Vet. App. 473, 490-491 (2006), the Court held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. 5103(a) (West 2002), notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Also see Hartman v. Nicholson, 483 F.3d 
1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 
Vet. App. 112, 116-117 (2007).  In line with the reasoning 
set forth in these judicial decisions, the notice 
requirements addressed by the Court in Vasquez-Flores, supra, 
do not apply to initial rating claims.  In any event, the 
record reflects that the RO and AMC have directly advised the 
veteran of the rating criteria for the evaluation of his 
service-connected pes planus.  The veteran has acknowledged 
his receipt of this information and the allegations he 
advances are reflective of the applicable rating criteria.  

Moreover, the record in this instance demonstrates that full 
VCAA notice was effectuated prior to the issuance of the 
final supplemental statement of the case by the AMC in 
January 2008.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376-78 (2006) (validating the remedial measures of issuing 
fully compliant VCAA notification and readjudicating the 
claim in the form of a supplemental statement of the case to 
cure timing of a notification defect).  There is otherwise no 
showing that more timely VCAA notice would not have operated 
to alter the outcome of the issue herein presented for 
review.  Sanders, supra (recognizing that "a demonstration 
that the outcome would not have been different in the absence 
of the error would demonstrate that there was no 
prejudice").  In view of the foregoing, the Board cannot 
conclude that any defect in the timing of the notice provided 
affected the essential fairness of the adjudication, and, 
thus, the presumption of prejudice is rebutted.  Id.

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the appellant's claims 
folder to the extent that such records have been adequately 
identified or are otherwise available.  Notice is taken that 
the evidence of record includes various examination and 
treatment reports compiled since the veteran's discharge from 
service, including the reports of multiple VA medical 
examinations and records developed by the Social Security 
Administration.  Findings from those VA medical evaluations 
are sufficiently detailed and comprehensive in scope so as to 
permit the Board to fairly and accurately rate the disorder 
in question and it is of note that the veteran does not 
contend otherwise.  To that end, the Board may proceed to 
adjudicate the merits of the claim without further remand as 
to that matter.  38 C.F.R. §§ 3.326, 3.327 (2007).

In view of the foregoing, the Board finds that VA has 
satisfied its duties under the VCAA.  

Merits of the Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., 
Part 4.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2007).  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided. Id.; Esteban v. Brown, 6 Vet. 
App. 259 (1994).  

To accord justice in the exceptional case where the assigned 
schedular evaluation is found to be inadequate, the VA's 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set for in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

Service connection for bilateral pes planus was established 
by a Board decision, dated in March 2001.  Such was 
effectuated by RO action in May 2001, at which time a 10 
percent rating was assigned as of August 1, 1998, under 
38 C.F.R. § 4.71a, DC 5276.  Given that the veteran timely 
appealed the initial rating assigned, the holding in 
Fenderson v. West, 12 Vet. App. 119 (1999) is applicable.  
Under Fenderson, at the time of an initial rating, separate 
or "staged" ratings may be assigned for separate periods of 
time based on the facts found.  No change in the initial 10 
percent rating assigned is shown.  

Bilateral acquired flatfoot (pes planus) will be rated as 0 
percent disabling where mild with symptoms relived by built-
up shoe or arch support; 10 percent disabling where moderate 
with weight-bearing over or medial to the great toe, inward 
bowing of the tendo Achillis, pain on manipulation and use of 
the feet; 30 percent disabling where severe with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities; and at a maximum 
of 50 percent where pronounced with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. Part 4, DC 5276.  

Regardless of the criteria, when assigning a disability 
rating it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  Under 38 C.F.R. §§ 4.40 and 4.45, the rating for an 
orthopedic disorder must reflect functional limitation which 
is due to pain, as supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.

On a VA examination in December 1998, the existence of mild 
to moderate flat feet was objectively demonstrated.  

On examination of the veteran's feet by VA in October 2001, 
he complained of pain in the arches.  Pain reportedly began 
at the first metatarsophalangeal joint and radiated up his 
leg. He complained of pain in the posterior calf.  Palpation 
revealed discomfort in the medial and central bands and 
flexor hallucis longus tendons, bilaterally.  Objectively, 
pedal pulses were 2/4.  There was discomfort in the plantar 
arches, bilaterally.  Moderate pes planus was objectively 
noted by the examining physician.  There was a possible limp 
and there was eversion of the calcaneus while standing.  
Equinus was also noted.  The assessments were of plantar 
fasciitis and pes planus.  X-rays studies were ordered to 
determine if there were degenerative joint changes.  
Treatment included stretching exercises and special shoes.

X-rays of the veteran's feet in October 2001 disclosed no 
evidence of any significant degenerative changes.  Both feet 
showed the arches to be flat when standing.  Both feet had 
very minimal early degenerative changes involving the dorsal 
aspect of the distal talus and navicular bones.  The right 
foot also had no significant hallux valgus or metatarsus 
varus deformity.  The toes showed no evidence of hammertoe 
deformity.  The sesamoid bones, underneath the metatarsal 
heads, had subluxed themselves laterally.  The lateral 
sesamoid bone projected adjacent to the distal aspect of the 
first metatarsal, rather than underneath it.  The more medial 
sesamoid bone projected underneath the center of the 
metatarsal head.  The left foot had similar migration of the 
sesamoid bones.

At a VA podiatry clinic in November 2001, the veteran 
described 7/10 pain in his medial and central arch.  He said 
that pain began at the first metatarsophalangeal joint and 
radiated up the anterior aspect of his leg.  Standing, he had 
pronation greater on the left than on the right, with 
abduction of his hallux and eversion of his calcaneus.  Pedal 
pulses were 2/4.  Sensorium was intact.  The left foot was 
more pronated.  He was one centimeter longer on the left than 
on the right and a heel lift was recommended.  The 
assessments were of plantar fasciitis, pes planus, 
degenerative joint changes, and limb length inequality, left 
longer than right.

The veteran's feet were again examined by VA in April 2002.  
At that time, he reported pain in the medial aspects of both 
feet on prolonged standing and stated that his corrective 
shoes were not very helpful.  Pedal pulses were 2/4 and 
sensorium was intact.  He had moderate pes planus.  There was 
slight eversion of the calcaneus while standing.  The 
pertinent impressions were of pes planus and plantar 
fasciitis.

On a VA consultation in June 2002, the veteran was wearing 
orthopedic shoes.  He was not wearing prescribed orthotics, 
as he felt they did not fit properly.  On palpation, he 
localized tenderness from his first toe, bilaterally, running 
on the dorsal medial aspect of the foot to the anterior 
aspect of the ankle, ending proximally to the medial 
malleolus.  There was point tenderness on the plantar surface 
of the foot and of the bilateral first metatarsophalangeal 
joints with walking and standing.  Inspection indicated 
bilateral pes planus.  Range of motion was grossly within 
normal limits, with the exception of ankle dorsiflexion which 
was from 0 to 5 degrees on the right and 0 to 10 degrees on 
the left.  Bilateral first metatarsophalangeal joint 
extension was to 80 degrees on the right and to 75 degrees on 
the left.  Strength was 5/5 of the feet and ankles 
bilaterally.  During ambulation, he reported that it only 
hurt his foot when he pushed off on weight bearing.  
Stretching exercises and prosthetics were recommended.  The 
assessment was that the veteran experienced exacerbations on 
standing in work-related activity as a mail clerk.  No 
current signs of inflammation were present and it was noted 
that the veteran was pain free in a non-weight bearing 
position.

The veteran was afforded a VA podiatry examination in August 
2002, at which time his claims folder was reviewed.  He 
reported that he was currently having foot pain, which he 
described as 8 on a scale of 1 to 10.  He had special shoes, 
which he felt helped somewhat.  The veteran also gave a 
history of cramps at night and when walking.

Physical examination in a standing position showed there to 
be flat feet.  X-rays reviewed at the time of the August 2002 
evaluation were noted to indicate the existence of flat feet.  

With respect to the right foot, there was noted to be a scar 
just inferior to the medial malleolus, measuring 8 
millimeters (mm) by 6 mm.  A scar above and posterior to the 
lateral malleolus measured 2 centimeters (cm) by 8 mm.  There 
were bunion deformities of the right foot and lateral 
deviation of the right great toe.  He had hammertoes 
involving toes 2, 3, 4, and 5, with toes 2, 3, and 4 dorsally 
elevated.  Neurological examination disclosed decreased 
sensation on the plantar aspect of the right foot and on the 
dorsal aspect of the mid-tarsal joint and ankle joint.  There 
was limited range of motion, with dorsiflexion to 3-4 degrees 
and associated pain.  When palpating the arch, ball, and heel 
of the right foot, there too was pain.  Pain was also present 
on inversion and eversion of the forefoot and rear foot.  
Upon dorsiflexion of the first metatarsophalangeal joint, 
there was also pain in the first toe with crepitus.  Diffuse 
calluses on the ball of the right foot were in evidence.  

With respect to the left foot, there was a scar on the left 
foot at that dorsal aspect of the ankle, measuring 
approximately one cm. by 7 mm.  Spider veins over the medial 
and lateral aspects of the left foot were noted.  There was a 
mild bunion deformity with lateral deviation of the great 
toe.  Toes 2, 3, 4, and 5 were contracted and with 
hammertoes.  Diffuse calluses on the ball of the feet and 
elsewhere were present.  There was decreased sensation on the 
bottom of the plantar aspect of the left foot.  Dorsiflexion 
was limited to 1-2 degrees with pain in the calf area on 
forced dorsiflexion.  Pain was present on inversion and 
eversion of the forefoot and rear foot; there was also pain 
on plantar flexion and dorsiflexion of the first metatarsal 
and first distal phalanx with crepitus.  Contracted digits on 
toes 2, 3, 4, and 5, with hammertoes of each, were present.  
There was pain in the arch, the ball of the foot, and at the 
heel on palpation.  

Based on the findings on the August 2002 examination, the 
pertinent diagnosis was recorded as flat feet.  Additional 
diagnoses of disabilities of the legs and feet were also 
noted, to include peripheral vascular disease of the feet, 
peripheral neuropathy of the plantar aspects of the feet, 
plantar fasciitis, tine pedis, bunion deformity of the feet, 
hammertoes, heloma durum of the toes, and diffuse callus 
formation of the feet.  

An electrodiagnostic study of the veteran's lower extremities 
in November 2003, conducted in connection with the veteran's 
complaints of foot drop, disclosed nerve conduction 
velocities of the bilateral superficial peroneal nerves were 
slower than normal.  The bilateral sural and common peroneal 
nerves, as well as the left tibial nerves, were normal.  An 
electromyogram of the left lower extremity muscles was 
normal.  It was concluded that the findings indicated the 
presence of (nonservice-connected) peripheral neuropathy 
affecting both lower extremities, involving only sensory 
fibers.

VA clinical notes show that a podiatrist examined the 
veteran's feet in November 2003, when he complained of 
bilateral heel pain on weight bearing and with ambulation.  
He reported wearing orthotics as prescribed.  The examiner 
found the dorsalis pedis and posterior tibial pulses were 
palpable, bilaterally at 2/4.  Neurologically, protective 
sensation was decreased at the plantar digits.  There was 
pain on palpation of the left 3rd interspace and compression 
of the left forefoot.  Dermatologically, there were 
dystrophic nails, no maceration between the toes, no open 
lesions, and no hyperkeratosis.  With respect to the 
musculoskeletal aspect of the examination, there was mild 
tenderness to the plantar medial aspect of the left heel. 
There was tenderness on range of motion of the left ankle.  
There was also loss of anterior muscle compartment strength, 
it being bilaterally 4/5.  Posterior and lateral compartments 
were 5/5, bilaterally.  The assessments were of bilateral 
plantar fasciitis; Morton's neuroma, left, 3rd interspace; 
foot drop due to increasing anterior muscle weakness; flat 
foot; and difficulty walking.

The veteran was seen at a VA Podiatry Clinic in January 2006 
with a complaint of foot pain.  The assessments were of foot 
pain, plantar fasciitis, flat feet, hallux limitus, and 
difficulty walking.  Casting for foot orthotics was 
undertaken.  He was again seen in September 2006, when he 
reported that he was using his prescribed orthotics with good 
success, but with occasional foot cramping.  Objectively, 
there was pain with palpation of the third interspace 
bilaterally.  Pedal pulses were palpable, and in the opinion 
of the attending podiatrist, the veteran's treatment regimen 
appeared to be working well.  The diagnosis was of neuritis.  

The record reflects that an Administrative Law Judge of the 
Social Security Administration determined in April 2007 that 
the veteran had been totally and permanently disabled since 
August 2004 on the basis of severe impairments involving an 
autonomic disorder with syncope, bilateral hearing loss, 
diabetes mellitus with neuropathy, degenerative joint 
disease, and a major depressive disorder.  

Further VA medical examination was conducted in August 2007, 
findings from which yielded a diagnosis of bilateral plantar 
fasciitis.  In the opinion of the examiner, the veteran "did 
not have particularly flat feet" and his flat foot was 
flexible in nature, not rigid.  The existence of hammertoes 
was noted, but reported by the examiner to be non-
symptomatic.  

The examiner reported having reviewed the veteran's claims 
folder.  Of the left foot, there was no objective evidence of 
painful motion, swelling, instability, or weakness.  There 
was objective evidence of tenderness with pressure over the 
plantar fascia and of malunion or nonunion of the tarsal or 
metatarsal bones.  No evidence of abnormal weight bearing was 
demonstrated.  The Achilles alignment was normal and no 
malalignment of the forefoot or midfoot was present.  No 
pronation was in evidence.  There was no showing of an arch 
on non-weight bearing, but an arch was present on weight 
bearing.  No pain on manipulation was found.  There was left 
heel valgus of 5 degrees, not correctable by manipulation.  
The weight bearing line was over the great toe.  

Regarding the right foot, there was no objective evidence of 
painful motion, swelling, instability, weakness, or abnormal 
weight bearing.  Pain was noted over the plantar fascia and 
there was evidence of malunion or nonunion of the tarsal or 
metatarsal bones.  Achilles alignment was normal both with 
weight bearing and non-weight bearing.  No forefoot or 
midfoot malalignment or pronation was indicated.  No arch was 
present at non-weight bearing and an arch was present with 
weight bearing.  No pain on manipulation was indicated.  
There was 5 degrees of right heel valgus that was correctable 
by manipulation.  The location of the weight bearing line was 
over the great toe.  

X-rays were noted to be within normal limits, and it was 
noted that in comparison with August 2007 films, a borderline 
bilateral flat foot deformity was not appreciated.  The 
examiner noted that the veteran's usual occupation was that 
of a mail clerk, although not currently employed as he had 
retired from work in 2003.  Bilateral plantar fasciitis was 
noted to have significant effects on the veteran's general 
occupational pursuits in various ways.  No functional 
limitations were noted to result from the veteran's pes 
planus.  

Review of the medical data presented is to the effect that, 
in addition to the veteran's service-connected pes planus, 
many other nonservice-connected disorders of the veteran's 
feet are present, among which are peripheral or diabetic 
neuropathy, vascular disease, hammertoe deformities, skin 
disease, and nonunion or malunion of foot bones.  The effects 
of these nonservice-connected entities, where separable from 
the manifestations of service-connected disability, may not 
be evaluated in connection with the disorder herein at issue.  
See Mittleider v. West, 11 Vet. App. 181 (1998); Waddell v. 
Brown, 5 Vet. App. 454 (1993).  

The current 10 percent rating is appropriate where pes 
planus, otherwise referred to as flat feet or flatfoot, is 
moderate with weight-bearing over or medial to the great toe, 
inward bowing of the tendo Achillis, and pain on manipulation 
and use of the feet.  The next higher rating, 30 percent, 
requires pain on manipulation, accentuated by use, but there 
must be more than the disability compensated at the 10 
percent level.  Specifically, there must be a severe 
disability with objective evidence of a marked deformity, 
pain on manipulation and use accentuated, an indication of 
swelling on use, and characteristic callosities, to assign 
the 30 percent evaluation.  The evidence here does not 
approximate that level of disability.  38 C.F.R. § 4.7.  
While there is some deformity present, it is consistent with 
not more than moderate pes planus.  There, too, is at times a 
showing of pain and callosities of each foot, but there is no 
objective evidence of a marked level of deformity in 
pronation, abduction, or the like, in combination with an 
accentuated level of pain and swelling on use directly 
attributable to the service-connected pes planus.  The 
disorder in question is described at times by attending or 
evaluating medical personnel as mild to moderate, with there 
being no indication that severe or even pronounced pes planus 
was ever noted by any medical professional.  Moreover, the 
medical data presented are inconsistent with the existence of 
pronounced bilateral pes planus, there being no objective 
evidence of marked pronation in combination with extreme 
tenderness of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, and no improvement by orthopedic shoes or 
appliances.  

Pain is a listed criterion for DC 5276, and the record does 
not otherwise point to the existence of functional loss due 
to pes planus to a degree warranting an increase at any time 
beyond the 10 percent level.  Indicia of pain or functional 
loss, such as flare-ups, fatigability, or incoordination, are 
arguably applicable only to those DCs where the basis for 
rating is limitation of motion, see Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996), and DC 5276 does not specifically evaluate 
pes planus or foot injury on the basis of limited motion.  
Even with consideration of 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca, however, there is no medical evidence of additional 
loss of function due to pain supported by objective findings, 
or weakness, fatigue, incoordination or flare-ups of symptoms 
that result in such additional functional loss to a degree 
that would support a rating in excess of 10 percent.  DeLuca, 
8 Vet. App. at 202

In connection with his claim for extraschedular entitlement, 
the veteran alleges, in part, that he was forced to change 
jobs from a file clerk to a mail clerk in order to reduce 
walking, due to his pes planus.  The record does not include 
evidence from the veteran's former employer or co-workers 
which in any way corroborates the foregoing, notwithstanding 
the fact that the prior assignment of a 10 percent evaluation 
represents a finding by VA that some occupational impairment 
results from the disorder in question.  There is absent from 
the record persuasive evidence of a marked interference with 
employment due exclusively to bilateral pes planus and no 
showing of the need for frequent hospitalization for 
treatment of such disorder.  The Board thus finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2004).  As such, the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

While the Board takes note of the veteran's allegations that 
his pes planus warrants a higher initial evaluation, those 
allegations are not borne out by the evidence of record.  
Moreover, trained medical professionals who have examined and 
treated the veteran since his discharge from service 
repeatedly identify symptoms which are no more than those 
associated with a moderate bilateral pes planus for the 
period from August 1, 1998.  Fenderson, supra.  As the 
preponderance of the evidence is against the veteran's claim 
for an initial rating in excess of 10 percent for pes planus, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  See 38 U.S.C.A. § 5107(b); see also 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An initial rating in excess of 10 percent for bilateral pes 
planus from August 1, 1998, is denied.


REMAND

As part of its February 2007 remand, the Board requested that 
the RO clarify on what basis it determined in May 2001 and 
thereafter that a disability manifested by left arm pain and 
numbness, to include a thoracic outlet syndrome and left 
ulnar neuritis, and a cervical spine disorder should be 
combined and evaluated as a single disability.  Handwritten 
notations on the Board's remand indicate that the AMC could 
not determine the foregoing.  Inasmuch as the RO was not 
thereafter consulted or afforded the opportunity to offer its 
input or to undertake any corrective action needed, further 
remand to ensure that the Board's directive is acted upon is 
deemed necessary.  Stegall, supra. 

Accordingly, this portion of the veteran's appeal is REMANDED 
for the following actions:

The RO should clarify its rating 
determinations from May 2001 as to its 
classification and rating of the 
veteran's service-connected cervical 
spine disability.  Notice is taken that 
the Board in its March 2001 decision, 
among other actions, granted entitlement 
to service connection for two separate 
disabilities, one being a disability 
manifested by left arm pain and numbness, 
to include a thoracic outlet syndrome and 
left ulnar neuritis, and the other being 
a cervical spine disorder, manifested by 
posterior bony spurring at the C-6 level, 
foraminal stenosis, intervertebral disc 
bulging at the C5-6 level, and 
spondylosis.  In implementing the Board's 
March 2001 decision, the RO in May 2001 
for reasons not then or subsequently 
specified combined both of those 
disorders into a single entity for which 
rating was undertaken under the criteria 
for intervertebral disc syndrome as then 
in effect.  On remand, the RO should 
clarify its rating of the disorders in 
question as a single disability and on 
what basis such action was undertaken.  
See August 2006 Court Order/Joint Motion 
for Partial Remand.  Any corrective 
action found by the RO to be needed 
should then be implemented, and in the 
event separate ratings are assigned, the 
RO should include that issue as one on 
appeal as it has been inherently on 
appeal from the onset.  

2.  Lastly, the AMC/RO should, following 
its completion of any further development 
it deems necessary, readjudicate the 
appellant's claim for entitlement to an 
initial rating in excess of 10 percent 
for foraminal stenosis and spondylosis of 
the cervical spine, with interval bulging 
at C-6 and left arm pain and numbness, 
from August 1, 1998, based on all of the 
evidence of record and all governing 
legal authority.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case, which must contain 
notice of all relevant actions taken on 
the claim(s) for benefits.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


